DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 have been withdrawn and canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention (method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2021.
Claim 12 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (Species III - Fig7), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2021.
Applicant's election with traverse of claims 10-11 (Species II, fig5) in the reply filed on 3/2/2021 is acknowledged.  The traversal is on the ground(s) that Species I and Species II are not mutually exclusive as Species II is merely an adjustable version of Species I and the Species II would not impose an increased search or examination burden upon the Examiner.  This is found persuasive, therefore, Species I and Species II are considered as one Species for examination purposes and claims 10-11 are being examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a fixture” of claim 1, “a wheel” of claim 3 on elected Species (Species I and II), “one or more of the perimeter frame and the center support platform being compressible” of claim 4, “a screw ratchet” of claim 6, “a back 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: no written support for claimed limitation, “a fixture” of claim 1 has been provided.

Claim Objections
Claims 1-11, 13-14 are objected to because of the following informalities: “of Claim” in the preamble of claims 1-11, 13-14 should be corrected as --of [[Claim]]claim--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites “a vertical height actuator coupled to the top portion of the top portion of the base” in lines 5-6. First, it is noted that claim 1 recites “a vertical height actuator” in line 3. The scope of the claim is indefinite because it is not clear whether “a vertical height actuator” in line 5 refers to “a vertical height actuator” in line 3 or if they are separate and distinct from each other. Second, there is insufficient antecedent basis for the limitation, “the top portion” in the claim. Also, the phrase, “the top portion of the top portion of the base” is not clear. Upon a review of the originally filed specification and drawings (i.e. fig2), “a vertical height actuator coupled to the top portion of the top portion of the base” in lines 5-6 is interpreted as --[[a]]the vertical height actuator coupled to [[the]]a top portion [[of the top portion]] of the base--. 

Claim 2:
Claim 2 recites “a perimeter frame” and “a center support platform” within the base. However, a review of the originally filed specification (i.e. para[0025] of PG PUB) comprises a perimeter frame and a center support platform as parts of the base. It is not clear how a perimeter frame and a center support platform are separate from the base and being within the base. For examination purposes, with supports from the originally filed specification (i.e. para[0025] of PG PUB) and drawings (i.e. fig2), claim 2 is interpreted as below:
The foot-controlled elevator device of claim 1, wherein the base comprises [[additionally comprising]] a perimeter frame and a center support platform[[ within the base]].
Claim 13:
Claim 13 recites “a second foot-controlled elevator device” in line 4. However, the scope of the claim is indefinite. Claim 13 nor any of its preceding claims recite a “first” foot-controlled elevator device. Also, it is not clear how “a second foot-controlled elevator device” is a structural part of the instant invention, “The foot-controlled elevator device”. A review of the originally filed specification (i.e. para[0038] of PG PUB) and the drawings (i.e. fig9) shows that a second foot-controlled elevator is not a structural part of the foot-controlled elevator device. Rather, a second foot-controlled elevator and a foot-controlled elevator are being used together as one system. For examination purposes, a second foot-controlled elevator device is interpreted as an intended use and that it is only required for the pairing control rod to be capable of being removably fixed to a second foot-controlled elevator device.
Claim 14:
Claim 14 recites “a plurality of paired foot-controlled elevator devices” in lines 2-3. However, the scope of the claim is indefinite. Claim 14 recites “The foot-controlled elevator device” in the preamble as the claimed instant invention. 
Claims 3-11 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2003/0034483 A1) in view of Griggs (US 2002/0171189 A1).
Regarding claim 1, as seen in fig 1, Anderson (‘483) discloses an elevator device (para[0022], “a portable floor jack”) comprising: 
a base (figA below, formed by an element 16, a fixture, and a plurality of four castor assemblies, para[0023],[0026], fig1) comprising a rigid structure 16 (para[0023]) with a fixture (figA below; para[0024]) for receiving a vertical height actuator (para[0024], “a conventional and hydraulic cylinder assembly”) and a lower portion (para[0026], “a plurality of four castor assemblies”) for stabilizing the base on a floor (fig1); 
the vertical height actuator (para[0024], “a conventional and hydraulic cylinder assembly”) coupled to a top portion (with the fixture) of the base (figA below); 
a vertical height controller 30 (para[0024]) coupled to the vertical height actuator (para[0024]) and capable of adjusting the height of the vertical height actuator relative to the 
a saddle 34 (fig1, para[0024]) coupled to a top of the vertical height actuator (fig1) and having a planar dimensions capable of supporting an architectural divider panel in a vertical position (It is noted that an architectural divider panel is recited as an intended use and it is only required for a saddle 34 to be capable of performing the recited intended use. In this case, as seen in figs 1 and 3, the saddle 34 is formed by a base surface 36 and two vertically standing sides 38,40 therefore, the saddle 34 is capable of receiving and supporting the architectural divide panel between the two vertically standing sides 38,40 in a vertical position).
However, Anderson does not explicitly disclose that the elevator device is foot-controlled. Anderson discloses a use of an inserting handle (para[0011]) however does not explicitly disclose if the inserting handle can be operated/controlled by a foot. As seen in fig1, Griggs (‘189) teaches a use of a vertical height controller 20,22 (para[0038]) coupled to a vertical height actuator 16 (para[0036],[0038]) and capable of adjusting the height of the vertical height actuator 16 relative to a base 12 (para[0036]), wherein the vertical height controller 20,22 has a pedal 20 (para[0038], fig1) that can be controlled by either a foot or hand of a user (para[0038], “The handle 20 is designed and configured to be operational via the foot or hand of the user”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to use a vertical height actuator with a pedal that can be controlled either a foot or a hand of a user, as taught by Griggs, for the purpose of providing easy access and manipulation of a vertical height actuator (para[0038]).

    PNG
    media_image1.png
    558
    797
    media_image1.png
    Greyscale

Regarding claim 5, the combination of Anderson and Griggs teaches the foot-controlled elevator device of claim 1. Anderson further discloses that the vertical height actuator comprises a hydraulic lift (para[0024], “a conventional and hydraulic cylinder assembly”).
Regarding claim 7, the combination of Anderson and Griggs teaches the foot-controlled elevator device of claim 1, wherein the vertical height control (30-Anderson; 20,22-Griggs) comprises a pedal 20 (Griggs, para[0038]). 
Regarding claim 8¸ the combination of Anderson and Griggs teaches the foot-controlled elevator device of claim 7. Anderson further discloses wherein the vertical height control 30 comprises a back brace (figA above).
Regarding claim 9, the combination of Anderson and Griggs teaches the foot-controlled elevator device of claim 7. Anderson discloses that the vertical height control 30 is in operative and fluidic communication with the housing of the cylinder of the conventional and hydraulic cylinder assembly (para[0024]). Griggs further teaches wherein the vertical height control 20,22 . 

Claims 2-4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anderson (US 2003/0034483 A1) and Griggs (US 2002/0171189 A1) in further view of Green et al (4,793,592).
Regarding claim 2, the combination of Anderson and Griggs teaches the foot-controlled elevator device of claim 1. Anderson further discloses wherein the base comprises a center support platform 16 (para[0023], a center support platform 16 defines the rigid structure 16), however, does not explicitly disclose a use of a perimeter frame. Green et al (‘592) teaches a use of an adjustable perimeter frame 11,12 (col.3 lines60-61) and a center support platform 21 (figs1,3) to enable a lengthening or shortening of the perimeter frame to accommodate a size range of a workpiece to be supported (col.2 lines16-19) with a plurality of vertical height actuators positioned along the perimeter frame to accommodate a variety of workpieces (col.2 lines20-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Anderson and Griggs to use an adjustable perimeter frame, as taught by Green et al, for the purpose of enabling a lengthening or shortening of the perimeter frame to accommodate a size range of a workpiece to be supported (col.2 lines16-19) with a plurality of vertical height actuators positioned along the perimeter frame to accommodate a variety of workpieces (col.2 lines20-23). 
Regarding claim 3
Regarding claim 4, the combination of Anderson, Griggs, and Green et al teaches the foot-controlled elevator device of claim 2, wherein the perimeter frame 11,12 (Green et al) is compressible (laterally, when an element 12 is fully inserted into an element 11 of the perimeter frame 11,12; Green et al).
Regarding claim 10, the combination of Anderson, Griggs, and Green et al teaches the foot-controlled elevator device of claim 2. Green et al further teaches wherein the perimeter frame 11,12 comprises an inner frame 12 (col.3 line61, figs1-3), an outer frame 11 (col.3 line60, figs1-3) comprising an opening (an inner opening of the outer frame 11 where the inner frame 12 is telescopically inserted within; figs1-3; col.3 lines60-62) larger than the size of a surface of the inner frame 12 (figs1-3; col.3 lines60-62), one or more adjustment holes 11a,12a (fig1, col.3 lines64-66) in each of the inner frame 12 and the outer frame 11 (fig1), and one or more adjustment pegs 14 (col.3 line66) for setting a perimeter size by inserting the inner frame 12 through the outer frame 11 until the desired perimeter size is reached (col.3 lines62-66), and then placing the adjustment peg 14 through aligned adjustment holes 11a,12a in the inner frame 12 and the outer frame 11 (col.3 line62-col.4 line1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an inner frame, an outer frame, each with one or more adjustment holes and one or more adjustment pegs, as taught by Green et al, for the purpose of adjusting a size of a perimeter frame and securing the perimeter frame in a desired pre-selected size (col.2 lines16-19, col.3 line60-col.4 line1).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anderson (US 2003/0034483 A1), Griggs (US 2002/0171189 A1) and Green et al (4,793,592) in further view of Woyak (US 8,166,677 B1).
Regarding claim 11, the combination of Anderson, Griggs, and Green et al teaches the foot-controlled elevator device of claim 10. Green et al teaches wherein the alignment peg 14 .

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anderson (US 2003/0034483 A1), Griggs (US 2002/0171189 A1) and Green et al (4,793,592) in further view of Fortin (US 9,751,736 B1).
Regarding claim 13, the combination of Anderson, Griggs, and Green et al teaches the foot-controlled elevator device of claim 2, however, does not explicitly teach a use of a pairing control rod. It is noted that both Anderson and Green et al teach a use of a plurality of elevator devices (fig2 of Anderson; fig 1 of Green et al). Fortin (‘736) teaches a use of a pairing control rod 81 wherein each end 83 (col.3 line3) of the pairing control rod 81 is removably fixed (fig5; col.3 lines3-6) to a plurality of foot-controlled elevator devices 60 (col.2 lines65-67) so that the pairing control rod 81 can be operated simultaneously (col.2 lines65-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Anderson, Griggs, and Green et al to use a pairing control rod, as taught by Fortin, for the purpose of operating a plurality of foot-controlled elevator devices simultaneously (col.2 lines65-67).
Regarding claim 14, the combination of Anderson, Griggs, Green et al, and Fortin teaches the foot-controlled elevator device of claim 13. Fortin further teaches a use of a switch 87 (col.3 lines7) for controlling the height of a plurality of paired foot-controlled elevator devices (col.3 lines13-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Anderson, Griggs, and .
 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anderson (US 2003/0034483 A1) and Griggs (US 2002/0171189 A1) in further view of Ramsey (US 7,401,392 B1).
Regarding claim 6, the combination of Anderson and Griggs teaches the foot-controlled elevator device of claim 1, however, does not explicitly teach that the vertical height actuator comprises a screw ratchet. It is noted that Anderson discloses that the vertical height actuator comprises a hydraulic lift (para[0024], “a conventional and hydraulic cylinder assembly”). Ramsey (‘392) teaches that a screw ratchet (col.5 lines6) can be used instead of a hydraulic lift (col.5 lines1-8) as the screw ratchet can be considered equivalent lifting mechanism to the hydraulic lift (col.5 lines1-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to use a screw ratchet instead of a hydraulic lift as a vertical height actuator, as taught by Ramsey, as one of ordinary skill in the art would understand that a screw ratchet is an equivalent lifting mechanism to a hydraulic lift.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723